Citation Nr: 9916518	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

REMAND

Active military service of the veteran from November 1971 to 
November 1995 has been reported.  In an April 1996 rating 
action the Department of Veterans Affairs (VA) Regional 
Office, Louisville, Kentucky, among other things, denied 
entitlement to service connection for multiple joint pain and 
granted service connection for tinea versicolor and residuals 
of a left shoulder dislocation; each was assigned a 
noncompensable disability evaluation.  The veteran disagreed 
with the denial of service connection for multiple joint pain 
and the evaluations assigned for the tinea versicolor and 
left shoulder disability.  In an August 1998 rating action 
the evaluations for the tinea versicolor and left shoulder 
disability were increased to 10 percent.

The veteran's service medical records reflect that he was 
seen on a number of occasions in 1990 and 1991 for complaints 
of right knee pain.  In June 1990 an assessment of tendinitis 
was made.  In October 1991 he complained of right knee pain 
and low back pain and the assessments were degenerative disc 
disease/degenerative joint disease.  In June 1994 an X-ray 
study of the left knee was normal.  When the veteran was 
examined for retirement from military service in September 
1995 his complaints included swollen joints and trouble with 
his right knee.  On the medical examination report clinical 
evaluation of the upper and lower extremities was reported to 
be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1995.  He referred to various 
conditions including arthritis of multiple joints.  The 
veteran was afforded a VA general medical examination in 
January 1996.  He reported a history of a right wrist 
fracture, right knee sprain and a history of arthritis in 
multiple joints.  His complaints included bilateral knee 
pain, with the right being greater than the left.  On 
physical examination there was no localized swelling, atrophy 
or tenderness of the upper or lower extremities.  There was 
some crepitus in the left glenohumeral joint as well as the 
left knee.  There was no lateral instability of either knee.  
The diagnoses included history of right knee sprain.  The 
only X-rays made were of the paranasal sinuses.  

In the notice of disagreement in September 1996 it was 
maintained that there had been no X-ray studies made of any 
joints.

In the veteran's substantive appeal in December 1996 he 
reported various problems including daily pain in his knees.  
He indicated that both knees had been injured while on active 
duty.  He indicated that he had enclosed fifty-four documents 
and three photographs in support of his appeal; however, only 
the photographs were attached.  He also indicated that he 
felt he was entitled to various disability ratings including 
10 percent for tinea versicolor.  

The veteran was afforded a VA orthopedic examination in June 
1998; however, the findings were limited to the shoulders.  
He was also afforded a VA dermatologic examination at that 
time.  At the time of each examination, the examiner noted 
that there were no medical records to review.  The findings 
on the former examination included pain on motion of the left 
shoulder.  However, the findings made on that examination do 
not include those required pursuant to  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) remanded that case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the arm was used repeatedly over a period of time.  
The Court also held that the examiner was to be asked to 
determine whether the left shoulder joint exhibited weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any weakened  
movement, excess fatigability or incoordination.

The record reflects that, in addition to the left shoulder 
disability, service connection has been granted for 
degenerative disc disease of the lumbar spine, residuals of a 
fracture of the right wrist and residuals of a right knee 
sprain.  The record is unclear as to the other joints for 
which the veteran is seeking service connection.

The Board notes further that the veteran's active military 
service from November 1971 to August 1978 has not been 
verified by the service department.  

In view of the above matters, the case is REMANDED to the 
regional office for the following action:

1.  The service department should be 
contacted and asked to verify the 
veteran's period of active military 
service from November 1971 to August 
1978.

2.  The veteran should be contacted and 
asked to provide the fifty-four documents 
in support of his claim referred to in 
his substantive appeal.  He should also 
be asked to specifically list which 
joints are included in his current appeal 
for service connection for multiple joint 
pain.  All documents obtained should be 
associated with the veteran's claims 
file.

3.  The veteran should then be afforded a 
special orthopedic examination in order 
to determine the nature of any disability 
in all joints identified by the veteran 
as involved in his current appeal for 
service connection.  X-ray studies should 
be made of those joints identified by the 
veteran as involved in his current appeal 
for service connection.

The examiner is also requested to 
determine the current severity of the 
veteran's service-connected left shoulder 
disability.  The examiner should identify 
the limitation of activity imposed by the 
left shoulder condition, viewed in 
relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided by the 
examiner regarding whether pain 
associated with the left shoulder 
disability significantly limits 
functional ability during flareups or 
with extended use.  Voyles v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  The veteran should then be afforded a 
special dermatologic examination in order 
to determine the current severity of the 
veteran's service-connected tinea 
versicolor.  All necessary tests and 
studies should be accomplished and 
unretouched color photographs of the 
affected areas should be taken.  All 
findings and manifestations should be 
reported in detail.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

5.  The regional office should then 
review the veteran's claims.  If the 
determination regarding any of the issues 
on appeal is adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information and ensure all due 
process.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




